

Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 4
TO NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 4 to Note Purchase Agreement (the
"Amendment"), dated as of November 8, 2011 and effective as of October 18, 2011
is among AE ADVANCED FUELS KEYES, INC., a Delaware corporation (the “Company”),
THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent (“Agent”), THIRD
EYE CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund
Purchaser”) and SPROTT PRIVATE CREDIT FUND L.P. (“Sprott Purchaser,” and
together with TEC Insight Fund Purchaser, the “Purchasers”).
 
RECITALS


A. The Company, Agent and the Purchasers named therein entered into a certain
Note Purchase Agreement, dated as of October 18, 2010, as amended by an
Amendment No. 1 to Note Purchase Agreement dated as of March 10, 2011, as
further amended by a Limited Waiver and Amendment No. 2 to Note Purchase
Agreement dated as of June 20, 2011, and as further amended by a Limited Waiver
and Amendment No. 3 to Note Purchase Agreement dated as of August 31, 2011 (as
the same may be further amended, restated, supplemented, revised or replaced
from time to time, the “Agreement”).  Capitalized terms used but not defined in
this Amendment shall have the meaning given to them in the Agreement.
 
B. The Company has requested and the Agent and Purchasers have agreed to extend
the maturity of the Obligations, subject to the terms and conditions contained.
 
AGREEMENT


SECTION 1.                      Reaffirmation of Indebtedness and Revenue
Participation.  The Company hereby confirms that as of November 8, 2011 (a) the
outstanding principal balance of the Notes and all accrued and unpaid interest
thereon is $6,471,233.51 and (b) the accrued and unpaid Revenue Participation
(as defined in the Fee Letter) is $3,177,167.64.
 
SECTION 2.                      Amendments.  As of the date hereof, the
following sections of the Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).  The definitions of “Free Cash Flow”
and “Significant Affiliates” in Section 1.1 of the Agreement are deleted in
their entirety and replaced with the following:
 
“Free Cash Flow” means, as of any period, the Company’s net profit net of taxes
plus the respective depreciation and amortization expense, plus any Revenue
Participation accrued and not yet paid to the Purchasers pursuant to Section 3
of the Fee Letter minus permitted Capital Expenditures and permitted payments on
Indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
 
“Significant Affiliates” means, collectively, AE Biofuels, Inc., a Nevada
corporation and all direct and indirect Subsidiaries of AE Biofuels, Inc.,
including Biofuels Marketing, Inc., a Delaware corporation; International
Biodiesel, Inc., a Nevada corporation; International Biofuels, Ltd., a Mauritius
entity; Universal Biofuels Private, Ltd., an Indian entity; AE Zymetis, Inc., a
Delaware corporation; AE Biofuels Technologies, Inc., a Delaware corporation; AE
Advanced Fuels, Inc., a Delaware corporation; American Ethanol, Inc., a Nevada
corporation; Energy Enzymes, Inc., a Delaware corporation; Sutton Ethanol, LLC,
a Nebraska limited liability company; and Danville Ethanol, Inc., an Illinois
corporation.
 
(C)           Section 4.3 (Payment of Principal; Waterfall on Notes). Section
4.3 of the Agreement is deleted in its entirety and replaced with the following:
 
“4.3           Payment of Principal; Waterfall on Notes.
 
(i)           Commencing on November 4, 2011 and on the last Business Day of
each week thereafter, the Company shall pay to the holders of the Notes a
principal payment of $50,000.  The aggregate amount of all such principal
payments for each calendar month shall be referred to as the “Minimum Monthly
Base Principal Payment.”  The Company shall also pay to the holders of the Notes
a principal payment that is equal to the positive difference between (A) the
greater of (i) $0.05 per gallon of ethanol produced from the Cilion Plant and
(ii) 50% of the Free Cash Flow of the Company and (B) the Minimum Monthly Base
Principal Payment (such amount, the “Additional Monthly Base Principal
Payment”).  Given the nature and timing of the information needed to calculate
the Additional Monthly Base Principal Payment, the Company acknowledges that the
Agent shall issue an invoice for each calendar month that the Agent determines
that the foregoing formula requires that an Additional Monthly Base Principal
Payment is due and the Company shall pay such amount within five Business Days
after its receipt of such invoice.
 
(ii)           In addition to the foregoing, the Company shall pay to the
holders of the Notes an additional principal payment of $300,000 on the final
Business Day of each fiscal quarter commencing with the fourth quarter of 2011.
 
(iii)           All payments received by the Company on account of or in
connection with the Program shall be applied first to the repayment of principal
and interest outstanding on the Additional Notes.  For the avoidance of doubt
and notwithstanding anything to the contrary contained in this Agreement, except
with respect to proceeds received by the Company by or in connection with the
Program which shall be applied first to repay the Additional Notes in full, the
Notes shall be pari passu and all other amounts received by Agent or any
Purchaser for the payment of principal and interest on the Notes shall be
applied pari passu among the Notes.
 
(iv)           The Company acknowledges and agrees that the payments required by
this Section 4.3 are regularly scheduled payments of principal.”
 
 
 

--------------------------------------------------------------------------------

 
 
(D)           Section 4.4 (Payment at Maturity).  Section 4.4 of the Agreement
is deleted in its entirety and replaced with the following:
 
“4.4           Payment at Maturity.  On April 18, 2011 (the “Maturity Date”),
the Company will pay the entire then outstanding principal amount of the Notes
together with all accrued and unpaid interest thereon; provided, that the
Maturity Date may be extended for one additional period of six months for an
extension fee to be determined between the Company and Agent so long as, at the
time of such extension, no Event of Default has occurred and is continuing with
respect to any payment obligation under any Transaction Document and the
outstanding principal and interest of the Notes does not exceed $5,000,000 in
the aggregate.”
 
(E)           Section 5.3 (Note Restrictive Covenants).  Section 5.3 of the
Agreement is amended by inserting the following new subsection (xxii) as
follows:
 
“(xxii)                      deposit any amounts, monies or other funds received
at any time by the Company into an account which is not subject to a Lien and a
duly executed Account Control Agreement in favor of Agent except that the
Company may deposit up to $50,000 into an account not subject to a Lien in a
favor of Agent so long as such account is used solely for a VISA account at the
Cilion Plant.”
 
(F)           Section 5.5 (Financial Covenants).  Section 5.5 of the Agreement
is deleted in its entirety and amended by inserting the following in its place:
 
“5.5           Financial Covenants.  So long as any portion of the Notes remains
outstanding, the Company shall, and shall cause each of its Significant
Affiliates to comply with the following financial covenants:
 
(a)            Minimum Quarterly Free Cash Flow.  The Company shall maintain
Free Cash Flow in the minimum amount of $600,000 per fiscal quarter.


(b)            Cilion Plant Minimum Quarterly Production.  The Company shall
maintain minimum quarterly production of ethanol at the Cilion Plant of not less
than 14 million gallons per fiscal quarter.


(c)           Maximum Capital Expenditures. The Company shall limit Capital
Expenditures to $50,000 per fiscal quarter.”
 
SECTION 3.                      Conditions to Effectiveness.  This Amendment,
and the consents and amendments contained herein, shall be effective only upon
and subject to satisfaction of the following conditions precedent:
 
(A)           Agent shall have received and accepted an original of this
Amendment duly executed by the parties hereto.
 
(B)           Agent shall have received a waiver fee of $25,000, which waiver
fee shall be due and payable in cash and deemed fully earned on the date of this
Amendment.
 
(C)           Agent shall have received an extension and amendment fee payable
in the amount of 932,000 shares of the common stock of AE Biofuels, Inc. issued
in favor of Agent, which fee shall be deemed fully earned and nonrefundable on
the date of this Amendment.
 
(D)           Agent shall have received a Second Amendment and Reaffirmation to
Unconditional Personal Guaranty, duly executed by Eric McAfee; and
 
(E)           Agent shall have received a Reaffirmation of Guaranty, duly
executed by AE Biofuels, Inc. and McAfee Capital LLC.
 
The Company acknowledges and agrees that the failure to perform, or cause the
performance, of the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchaser under the Agreement, the Note and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Amendment, the Company hereby (a) ratifies and confirms all
of the obligations and liabilities of the Company owing pursuant to the
Agreement and the other Transaction Documents and (b) agrees to pay all costs
and expenses of Agent and Purchasers in connection with this Amendment.  Except
as expressly set forth herein, (a) the Agreement and the other Transaction
Documents remain in full force and effect, (b) this Amendment shall not be
deemed to be a waiver, amendment or modification of, or consent to or departure
from, any provisions of the Agreement or the other Transaction Documents or to
be a waiver of any provision or Event of Default under the Agreement or the
other Transaction Documents whether arising before or after the date hereof or
as a result of the transactions contemplated hereby (except for the specific
waiver referenced above), and (c) this Amendment shall not preclude the future
exercise of any right, remedy, power or privilege available to Agent and/or
Purchasers whether under the Transaction Documents or otherwise.
 
SECTION 4.                      Limited Waiver.   Agent and Purchasers hereby
waive any breach or violation of Section 5.5(a) (Minimum Quarterly Free Cash
Flow) of the Agreement solely for the period ending September 30, 2011.  Except
as expressly provided in this Section 4, nothing contained herein shall be
construed as a waiver by Agent or Purchasers of any covenant or provision of the
Agreement, the other Transaction Documents, this Amendment, or of any other
contract or instrument among the Company, any of its Subsidiaries, Purchasers
and Agent, and the failure of Agent or Purchasers at any time or times hereafter
to require strict performance by the Company or any of its Subsidiaries of any
provision thereof shall not waive, affect or diminish any right of Agent or
Purchasers to thereafter demand strict compliance therewith.  Agent and
Purchasers hereby reserve all rights granted under the Agreement, the
Transaction Documents, this Amendment and any other contract or instrument among
the Company and/or any of its Subsidiaries, Purchasers and Agent.
 
SECTION 6.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended, consented and/or waived hereby, the
Agreement and other Transaction Documents shall remain in full force and effect
and are hereby ratified and confirmed as so amended.  Except as expressly set
forth herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of any provisions of the Agreement or any other Transaction
Document or any right, power or remedy of Agent or Purchasers, nor constitute a
waiver of any provision of the Agreement or any other Transaction Document, or
any other document, instrument and/or agreement executed or delivered in
connection therewith or of any Default or Event of Default under any of the
foregoing, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  This Amendment also shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent and/or Purchasers whether under the Agreement, the other Transaction
Documents, at law or otherwise.  All references to the Agreement shall be deemed
to mean the Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement and/or other Transaction
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement and Transaction
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Transaction Document to the “Agreement” shall mean and be
a reference to the Agreement as amended and modified by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.                      Representations.  The Company hereby represents
and warrants to Agent and Purchasers as of the date of this Amendment and as of
the date hereof as follows:  (A) it is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (B) the execution, delivery and performance by it of this
Amendment and all other Transaction Documents executed and/or delivered in
connection herewith are within its powers, have been duly authorized, and do not
contravene (i) its articles of organization, operating agreement, or other
organizational documents, or (ii) any applicable law; (C) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment or any other Transaction Documents executed and/or delivered in
connection herewith by or against it; (D) this Amendment and all other
Transaction Documents executed and/or delivered in connection herewith have been
duly executed and delivered by it; (E) this Amendment and all other Transaction
Documents executed and/or delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) after
giving effect to this Amendment, it is not in default under the Transaction
Documents and no Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; and
(G) the representations and warranties contained in the Transaction Documents
are true and correct in all material respects as of the date hereof as if then
made, except for such representations and warranties limited by their terms to a
specific date.
 
SECTION 8.                      Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Transaction Document for all purposes under
the Agreement and other Transaction Documents.
 
(C)           This Amendment, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           The Company may not assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Amendment for the benefit of any third party donee, creditor
or incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Amendment shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including, without limitation, any duties under any account or contract in which
Agent or Purchasers have a security interest or lien.  This Amendment shall be
binding upon the Company and its respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Purchasers shall affect such representations or warranties or the right
of Agent or Purchasers to rely upon them.
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 
 
                        

AE ADVANCED FUELS KEYES, INC. THIRD EYE CAPITAL CORPORATION, as Agent
/s/Eric. McAfee
/s/ Arif Bhalwani
Name: Eric A. McAfee
Name: Arif Bhalwani
Title: CEO
Title: Managing Director

                                                          
 

THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT FUND     Third Eye Capital
Credit Opportunities Fund, its Managing General Partner  
/s/ Robert Denormandie
   
/s/ Richard Goddard
 
Name: Robert Denormandie
   
Name: Richard Goddard
 
Title: Manager
   
Title: Manager
 

 

Sprott Genpar Ltd., its General Partner /s/ Kristen McTaggart Name: Kirsten
McTaggart Title: Director  

 

 